Citation Nr: 1225550	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-42 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Basic eligibility for VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1973, to March 12, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision denying the benefit sought.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned in April 2011; and a copy of the transcript has been associated with the claims folder.  


FINDING OF FACT

The Veteran served in the United States Air Force from January 10, 1973, to March 12, 1973, a period of less than 90 days during a period of war.


CONCLUSION OF LAW

Basic eligibility for VA pension benefits is precluded by law.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. §§ § 3.2, 3.3(a)(3), 3.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  However, because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The Veteran's DD Form 214, Report of Separation From Active Duty, shows that the Veteran had active service from January 10, 1973, to March 12, 1973.  He was honorably discharged under the provisions of the Air Force Manual, 39-10, para. 3-8Q, for the convenience of the government.  No further explanation as to the reason for his discharge is provided on the DD Form 214, and his service personnel records have not been obtained.  The DD Form 214 also reflects that the Veteran's total active service was two months and three days, although he had a prior period of non-active service of two months and four days.  It also shows that the active service from January 10, 1973, to March 12, 1973, represented his first enlistment.

The Veteran does not dispute this period of active service or contend that he had further active service not reflected on this form; rather, he asserts in writing and in his hearing testimony that he needs VA pension benefits and that he was discharged on account of an educational program and/or military occupational specialty being unavailable to him.

Under the law, pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011).  The periods of war material to the present claim includes the Vietnam era, a war constituting a period ending May 7, 1975, inclusive.  38 C.F.R. § 3.2 (2011). 

The bottom line in this case is that the Veteran did not serve in the active military, naval, or air service for a period of 90 days or more during a period of war. Therefore, he simply does not meet the criteria for basic eligibility for VA disability pension benefits.  38 C.F.R. § 3.3.  The reason for his discharge is immaterial.

The Veteran's representative argues that the Veteran's prior non-active service of two months and four days should somehow be counted toward the ninety days' requirement under 38 C.F.R. § 3.16, which allows for broken periods of active service to be added together.  However, this argument fails under the terms of the law because the prior service was not active service.

In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because he does not have at least 90 days of qualifying service, the Veteran does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.  Although the Board is sympathetic to the Veteran's financial plight and disability status, it is  constrained to apply the law as Congress has written it and there is no room for discretion in this situation.  


ORDER

Basic eligibility for VA pension benefits not having been established, the appeal is denied.




____________________________________________
Lana K. Jeng
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


